NO. 07-08-0333-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 24, 2008

                         ______________________________


                    IN RE BOBBY LEWAYNE THOMAS, RELATOR

                       _________________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.



                               MEMORANDUM OPINION



       Relator, Bobby Lewayne Thomas, filed his Application for Writ of Mandamus on

August 14, 2008, contending that the trial court failed to rule on his Motion for Requested

Documents. However, Thomas did not include in the appendix to his application a

“certified or sworn copy of any order complained of, or any other document showing the

matter complained of.” TEX . R. APP. P. 52.3(j)(A). Therefore, it is unknown whether the

trial court was aware of Thomas’s request. Additionally, Thomas did not pay the filing fee

required under Rule 5 of the Texas Rules of Appellate Procedure. By letter from this Court

dated August 18, 2008, we advised Thomas that the “filing fee in the amount of $125.00

did not accompany the captioned original proceeding. Unless the filing fee is paid by
Thursday, August 28, 2008, this proceeding will be subject to dismissal.” TEX . R. APP. P.

5. Thomas has not paid the fee as directed nor has he filed an affidavit of indigence. See

TEX . R. APP. P. 20.1.


       Accordingly, we deny Thomas’s petition. See In re Chavez, 62 S.W.3d 225

(Tex.App.–Amarillo 2001, orig. proceeding).




                                  Mackey K. Hancock
                                       Justice




                                            2